CCA 1420. On consideration of the petition for grant of review of the decision of the United States Coast Guard Court of Criminal Appeals, it is ordered that said petition is hereby granted on the following issues:
I.WHETHER THE MILITARY JUDGE ABUSED HER DISCRETION WHEN SHE ALLOWED A VICTIM ADVOCATE TO TESTIFY AS TO APPELLANT’S PRIVILEGED COMMUNICATIONS, IN VIOLATION OF M.R.E. 514.
II.WHETHER THE TRIAL DEFENSE COUNSEL WERE INEFFECTIVE BY FAILING TO SUPPRESS APPELLANT’S UNWARNED ADMISSIONS. THESE ADMISSIONS WERE MADE TO YNI NIPP WHEN SHE KNEW HE WAS A SUSPECT AND UNDER INVESTIGATION. SHE INTENDED TO REPORT THESE ADMISSIONS TO THE. COMMAND AND QUESTIONED HIM WITHOUT ADVISING HIM OF HIS ART. 31, UCMJ, RIGHTS.
III.UPON REQUEST BY THE DEFENSE COUNSEL AND USING A DEFENSE-DRAFTED INSTRUCTION, SHOULD THE MILITARY *335JUDGE HAVE PROVIDED THE MEMBERS WITH AN EXPLANATION OF THE TERM “INCAPABLE”?
Briefs will be filed under Rule 25 on Issues I and II only. ■